DETAILED ACTION
This Office Action is responsive to communications of application received on 10/5/2020. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1 and 14 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/16/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to a method of creating a personalized signage for display. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of the personalized action settings being linked to the system linked contact information in the computer system; and configuring the computer system to perform a response to user input of each of one or more action requests into the computer system, the one or more action requests representing the system linked contact information, the response to user input of each  These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Regarding Claim 14: The present invention is directed to a method of creating a personalized signage for display. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of setting the personalized action settings in the computer system in response to receiving the request to set the personalized action settings in the computer system; receiving user input representing the system linked contact information in the computer system; and in response to receiving the system linked contact information in the computer system, performing one or more personalized computerized actions defined by the personalized action settings, the one or more personalized computerized actions comprising retrieving the personalized information and transmitting the personalized information in response to receiving the system linked contact information in the computer system. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675